                               Case 2:19-cv-00279-JAD-BNW Document 28 Filed 05/30/19 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                          DISTRICT OF NEVADA

                      10

                      11        MARIA CALVILLO,                                   Case No. 2:19-cv-00279-JAD-PAL

                      12                           Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                                                  SOLUTIONS, INC. AND PLAINTIFF
                      13               v.                                         MARIA CALVILLO’S STIPULATION TO
                      14        EXPERIAN INFORMATION SOLUTIONS,                   EXTEND TIME TO FILE REPLIES IN
                                INC.; AND INNOVIS DATA SOLUTIONS,                 SUPPORT OF MOTION TO STAY
                      15        INC.,                                             DISCOVERY AND MOTION FOR
                                                                                  PROTECTIVE ORDER
                      16                           Defendants.                    (First Request)
                      17                                                          Complaint filed: February 14, 2019
                      18
                                      Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      19
                               of record, and Plaintiff Maria Calvillo (“Plaintiff”), by and through her counsel of record, hereby
                      20
                               submit this stipulation to extend the time for Defendant to file its replies in support of Experian’s
                      21
                               Motion to Stay Discovery and Motion for Protective Order (ECF Nos. 18, 19) pursuant to LR IA
                      22
                               6-1.
                      23
                                      On May 3, 2019, Experian filed its Motion to Stay Discovery and Motion for Protective
                      24
                               Order. (ECF Nos. 18, 19). Thereafter, the parties entered into a stipulation to extend the time for
                      25
                               Plaintiff to file her responses, and Plaintiff filed her responses on May 24, 2019. (ECF Nos. 23,
                      26
                               25, 26). Experian’s replies are currently due May 31, 2019. The parties agree that Experian shall
                      27
                               have a one-week extension or until June 7, 2019 to file its replies in support of its Motion to Stay
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00279-JAD-BNW Document 28 Filed 05/30/19 Page 2 of 2



                         1     Discovery and Motion for Protective Order.
                         2              This is Experian’s first request for an extension of time to file its replies in support of its
                         3     Motion to Stay Discovery and Motion for Protective Order and is not intended to cause any delay
                         4     or prejudice to any party, but rather to allow Experian additional time to respond to the arguments
                         5     set forth in Plaintiff’s responses.
                         6      IT IS SO STIPULATED.

                         7
                                DATED this 30th day of May, 2019.                   NAYLOR & BRASTER
                         8

                         9
                                                                                    By: /s/ Jennifer L. Braster
                      10                                                                Jennifer L. Braster (NBN 9982)
                                                                                        Andrew J. Sharples (NBN 12866)
                      11                                                                jbraster@nblawnv.com
                                                                                        asharples@nblawnv.com
                      12                                                                1050 Indigo Drive, Suite 200
                                                                                        Las Vegas, NV 89145
                      13
                                                                                        Attorneys for Defendant
                      14                                                                Experian Information Solutions, Inc.

                      15        DATED this 30th day of May, 2019.                   KNEPPER & CLARK LLC

                      16

                      17                                                            By: /s/ Matthew I. Knepper
                                                                                        Matthew I. Knepper (NBN 12796)
                      18                                                                Miles N. Clark (NBN 13848)
                                                                                        10040 W. Cheyenne Ave., Suite 170-109
                      19                                                                Las Vegas, NV 89129

                      20                                                                David H. Krieger (NBN 9086)
                                                                                        HAINES & KRIEGER
                      21                                                                8985 S. Eastern Avenue, Suite 350
                                                                                        Las Vegas, NV 89123
                      22
                                                                                        Attorneys for Plaintiff Maria Calvillo
                      23

                      24        IT IS SO ORDERED.

                      25        Dated this 31st day of May, 2019.
                                                                                    UNITED STATES MAGISTRATE JUDGE
                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                           2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
